TALLMADGE, District Judge,
said that the authorities cited by the defendants’ counsel were decisions upon the particular words of 23 Hen. VI., authorising and requiring bail bonds; which statute prescribes the form of the security and declares all others to be void, and hence it was very properly decided that the particular form marked out was alone decisive and all others void per force of the statute. That the purpose of that act was to correct abuses which had crept into a system of former practice. Tib- purpose of the act in question is to create an entire new system. It prescribes no form of bond nor avoids any that shall be adopted. It merely authorizes the president to give such instructions as appear the best calculated to carry the act into effect. That he was satisfied, upon an attentive perusal of the act, it did not mean to confine the security to the person of the collector as the obligee, but merely through his agency to ensure by bond, a conformity to its restrictions, and that the bond as taken embraced the substance, and was within the spirit and authority of the act a voluntary bond and valid.
Judgment for the United States.